




AMENDMENT NUMBER ONE TO
CHANGE IN CONTROL SEVERANCE AGREEMENT
This Amendment to the Change in Control Severance Agreement (“Amendment”) is
made and entered into as of the 8th day of February, 2016, by and between
COUSINS PROPERTIES INCORPORATED, a Georgia corporation (the “Company”), and M.
COLIN CONNOLLY, an individual resident of Georgia (“Executive”).


WHEREAS, Company and Executive entered into a Change in Control Severance
Agreement dated as of September 25, 2013 (“Agreement”); and


WHEREAS, the Company and Executive mutually desire to amend the Agreement to
reflect Executive’s election to Executive Vice President and Chief Investment
Officer of the Company.


NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree to amend the Agreement
as follows:


1.Section 2.1(i) of the Agreement is hereby amended to delete the first sentence
and to substitute in lieu thereof the following: “The Company shall pay
Executive an amount equal to two (2) times the sum of (a) Executive’s Annual
Base Salary plus (b) Executive’s Average Bonus.


2.Section 1(a) of Exhibit A of the Agreement (form of Protective Agreement) is
hereby deleted in its entirety, and the following is substituted in lieu
thereof:


“(a)    ‘Company’s Business’ shall mean the business of the development,
acquisition, financing, management, leasing and sale of commercial office
properties.”


3.This Amendment shall be effective as of the date set forth below. Except as
amended herein, the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the Company and Executive have executed this Amendment as of
the date set forth above.
“Company”
COUSINS PROPERTIES INCORPORATED,
a Georgia corporation


By:                             
Larry L. Gellerstedt III
President and Chief Executive Officer


EXECUTIVE
                                
M. COLIN CONNOLLY,
an individual resident of Georgia




